Citation Nr: 0917551	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for transitional cell 
carcinoma of the bladder (claimed as bladder cancer), claimed 
as a result of exposure to herbicides.


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in Philadelphia, Pennsylvania, which denied the 
Veteran's claim of service connection for transitional cell 
carcinoma of the bladder, claimed as a result of exposure to 
herbicides. 
In a July 2006 written statement to the RO, the Veteran 
requested that he be permitted to testify at a personal 
hearing before a Veterans Law Judge at the RO.  However, in 
September 2006, he called the RO to request that the hearing 
be canceled and not rescheduled.  In a December 2006 letter, 
the Veteran's then representative wrote that the Veteran had 
not withdrawn his request, and thus, asked that he be 
permitted to testify at another hearing.  In March 2009, the 
RO sent a letter to the Veteran informing him that his 
hearing before the Board had been scheduled for April 23, 
2009; however, he failed to report for that hearing.  His 
hearing request, therefore, is deemed withdrawn.  See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2008).

As noted, the issue currently on appeal is a claim of 
entitlement to service connection for transitional cell 
carcinoma of the bladder, which was claimed by the Veteran as 
bladder cancer.  In his VA Form 9, Appeal to Board of 
Veterans' Appeals, he referred to having multiple surgeries 
for disabilities of the back, colon, and gallbladder, and for 
a hydrocele.  He appeared to suggest that all of these 
disabilities were related to exposure to herbicides in 
Vietnam.  Shortly thereafter, in a Supplemental Statement of 
the Case, the RO advised the Veteran that, if he was 
attempting to raise separate claims of service connection for 
those disabilities, he should advise the RO.  To date, no 
correspondence has been received from the Veteran in which he 
further discussed these disabilities.  Thus, at this time, 
the Board concludes that referral of new claims of service 
connection to the RO based on his statements in the VA Form 9 
is not warranted.


FINDINGS OF FACT

1.  The evidence of record establishes that the Veteran did 
travel to the Republic of Vietnam while on active duty during 
the Vietnam era; thus, exposure to herbicides while serving 
on active duty is presumed.

2.  The competent medical evidence of record indicates that 
the Veteran's transitional cell carcinoma of the bladder did 
not manifest in service, and the preponderance of the 
evidence is against finding that the disorder is related to 
any in-service injury or disease, including herbicide 
exposure during service.


CONCLUSION OF LAW

Transitional cell carcinoma of the bladder was neither 
incurred in, nor aggravated by service, nor may the disease 
be presumed to have been incurred in service as a result of 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 
5107 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

a.)	Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) ("Pelegrini II"), the United States Court of 
Appeals for Veterans Claims ("Court") held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  Element (4), the requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim, was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini, effective May 30, 2008).

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated February 
2005.  The RO informed the appellant of the types of evidence 
needed in order to substantiate his claim for service 
connection; the division of responsibility between the 
appellant and VA for obtaining the required evidence; and the 
RO requested that the appellant provide any information or 
evidence in his possession that pertained to such claim.  38 
U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b).

On March 3, 2006, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of  38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  In essence, the Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date of the award of benefits will be assigned if service 
connection is awarded.

The Board finds that these notice requirements have been 
satisfied by a letter issued in March 2006.  In this letter, 
the Veteran was advised as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claim.  As his claim was subsequently 
readjudicated, any error as to the timeliness of this notice 
is harmless.

        b.) Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's available service and service treatment 
records, and post-service private treatment records.  
Additionally, the claims file contains the Veteran's 
statements in support of his claim.  The Veteran has not 
referenced any outstanding, available records that he wanted 
VA to obtain or that he felt were relevant to the claim that 
have not already been obtained and added to the claims 
folder.

The Board notes that in the case of McLendon v. Nicholson, 20 
Vet. App. 79 (2006), the Court held that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes that an examination is not needed in this 
case for the claim of service connection for transitional 
cell carcinoma of the bladder, as there is no competent 
medical evidence of record suggesting an association between 
the claimed disability and service.  In this case, the only 
suggested association between the Veteran's bladder cancer 
and service comes from the Veteran himself.  (See letter, 
October 2006.)  The Board is cognizant that there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a 
lay person may be competent to offer testimony on certain 
medical matters, such as describing symptoms observable to 
the naked eye, or even diagnosing simple conditions such as a 
dislocated shoulder, and his or her lay testimony as to a 
continuity of symptomatology can satisfy the requirements of 
McLendon.  However, as a lay person, he has not been shown to 
be competent to offer an opinion on such a matter clearly 
requiring medical expertise, such as linking bladder cancer 
diagnosed decades after service to herbicide exposure in 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

Therefore, this is not a case in which the lay opinions of 
the appellant may serve to establish any association between 
his transitional cell carcinoma of the bladder and military 
service.  As there is no competent evidence suggesting any 
association with service, the Board finds that an examination 
is not warranted under the criteria set forth in McLendon.  
See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to the VCAA notice.  The purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his appealed claim. 

II. Analysis

The Board has thoroughly reviewed all of the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

VA regulations provide presumptive service connection on the 
basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent or greater within a specified 
period in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  They also provides presumptive service connection on 
the basis of herbicide exposure for each additional disease 
that the Secretary of the Veterans Affairs (the 
"Secretary") determines warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest 
within the period (if any) prescribed in such regulations in 
a veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.

These diseases include chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus, or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and sub-acute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchi, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).  

The Veteran contends that he was exposed to herbicides in 
service when he was sprayed by Agent Orange on several 
occasions while serving in the jungles of Vietnam.  (See 
letter, October 2006.)  He further claims that after 
undergoing surgery in July 2003 for transitional cell 
carcinoma of the bladder, his doctor advised him that his 
exposure to Agent Orange could have caused the disease.  Id.

As an initial matter, the Board notes that the Veteran's 
service personnel records show that he served with the United 
States Army Pacific Command ("USARPAC") in the Republic of 
Vietnam from April 1967 to April 1968, and was awarded the 
Vietnam Service Medal and the Republic of Vietnam Campaign 
Medal.  Thus, as the Veteran's service records clearly 
demonstrate that he served in the Republic of Vietnam during 
the required period, he is presumed to have been exposed to 
herbicides in service.  38 C.F.R. § 3.307(a)(6)(i) and (iii) 
(2008).

The Board notes, however, that VA regulations do not provide 
presumptive service connection for transitional cell 
carcinoma of the bladder based on exposure to herbicides.  38 
C.F.R. §§ 3.307, 3.309.  Accordingly, even though exposure to 
herbicides is presumed, service connection for transitional 
cell carcinoma of the bladder on a presumptive basis is not 
warranted.

Notwithstanding the provisions of §§ 3.307, 3.309, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards ("Radiation Compensation") Act, Pub. L. No. 98-
542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude an 
appellant from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008).  

In this regard, the Board notes that the Veteran's August 
1966 pre-enlistment examination report shows no history or 
diagnosis of any bladder problems.  Similarly, on the 
accompanying medical history report, he claimed that he had 
never had frequent or painful urination, kidney stones or 
blood in urine, sugar or albumin in urine or any bed wetting.  
However, in November 1966, he was seen with a report of bed 
wetting (enuresis) since childhood.  The examiner noted that 
the Veteran had never had a complete workup for this problem, 
and gave him a prescription for Tofranil and advised that he 
undergo a voiding cystourethrogram and get a urine culture.  
There is no indication, however, that the Veteran actually 
went for these tests.  Two weeks later, he was seen in the 
mental hygiene clinic, where he reported having wet the bed 
only once in the previous four weeks, and told the examiner 
that he believed the condition was caused by nervousness.  
The examiner noted that he would not treat the Veteran and 
instead would wait to see if the problem grew worse.  There 
are no other treatment notes indicating that the Veteran had 
any further complaints of bed wetting or any other chronic 
bladder or urinary problems.  His August 1968 service 
separation examination report and accompanying medical 
history report indicate no bladder or urinary disorders.
  
A review of claims folder shows no evidence that the Veteran 
complained of, received treatment for, or was diagnosed with 
any bladder disorders until June 2003, when private treatment 
records reveal that he underwent a biopsy of the bladder, 
which revealed a diagnosis of transitional cell carcinoma.  
In July 2003, he underwent a partial cystectomy.  On the 
operative report, under "reason for surgery," it indicates 
that he had a history of diverticulitis and a colovesical 
fistula, and as part of the workup, he underwent a 
cystoscopy, which revealed a tumor near the fistula site.  It 
then specifically notes that the tumor was "presumed to be 
secondary to chronic inflammation."  (See Upper Valley 
Medical Center Operative Report, July 2003.)  

Following his submission of the above-referenced treatment 
records, the Veteran wrote that he had no further evidence to 
submit in support of his claim.  (See VA Form 4138, February 
2005.)

As previously stated, because the Veteran served in the 
Republic of Vietnam, his exposure to herbicides is presumed.  
However, as there is no competent medical evidence to suggest 
that his transitional cell carcinoma of the bladder either 
manifested in, or was aggravated by military service, service 
connection on a direct basis is not warranted.  Although the 
Veteran complained of one incident of bed wetting in service, 
there is no evidence that he ever sought further treatment by 
undergoing the suggested diagnostic tests, or that this was a 
chronic condition that continued after service or is in any 
way related to the bladder cancer diagnosed decades later.  
In fact, the Veteran himself has not reported any continued 
problem after service, and has since suggested any connection 
between the isolated instance of enuresis in service and his 
bladder cancer.

The Board has also considered the Veteran's claim that his 
physician told him that his condition was probably the result 
of exposure to Agent Orange in service.  (See letter, October 
2006.)  However, the Court has held that a lay person's 
statement about what a physician told him or her, i.e., 
"hearsay medical evidence," cannot constitute medical 
evidence, as "the connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 
69, 77 (1995).  Although the Veteran has had ample 
opportunity to submit a statement from his physician 
regarding his opinion as the etiology of his cancer, he has 
not done so, and there is no such opinion expressed in any 
treatment records associated with the claims file. 

The Board also notes that following his military service, the 
Veteran was neither treated for, nor diagnosed with cancer 
until 2003, some 35 years after service.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning a claimant's health and medical treatment 
during and after military service, as evidence of whether an 
injury or a disease was incurred in service which resulted in 
any chronic or persistent disability.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  The amount of time 
that passed between service and the first treatment or 
complaint of record is evidence that weighs against the 
Veteran's claim.

The Board has considered the Veteran's lay assertions that he 
developed transitional cell carcinoma of the bladder as a 
result of exposure to Agent Orange during active duty 
service.  However, while the Veteran may sincerely believe 
that he developed bladder cancer as a result of his exposure 
to herbicides during active service, as previously discussed, 
he has not been shown to have any medical training, and thus 
is not competent to provide an opinion relating to medical 
causation and etiology that requires medical expertise and/or 
a clinical examination by a medical professional.  See 
Jandreau, 492 F.3d at 1377.  As a result, his assertions do 
not constitute competent evidence that the claimed disability 
were caused by, or were otherwise related to his military 
service.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for transitional cell carcinoma of the bladder, to 
include as a result of herbicide exposure.  The benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not 
applicable, as there is not an approximate balance of 
evidence.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for transitional cell carcinoma, to 
include as a result of exposure to herbicides is denied



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


